Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2016

                                      No. 04-15-00676-CV

                      Jose GEORGE, Matilde George, and Elaine George,
                                      Appellants

                                                v.

                                      COMPASS BANK,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-03773
                            Honorable Dick Alcala, Judge Presiding


                                         ORDER
       Appellants’ motion for rehearing was originally due September 29, 2016. Appellants
sought an extension of time in which to file the motion, asking for an additional fifteen days. We
granted the motion and ordered appellants to file the motion for rehearing on or before October
14, 2016. Appellants have now filed a second motion to extend time, seeking to an additional
thirty days in which to file their motion. After review, we GRANT appellants’ motion and
ORDER appellants to file their motion for rehearing on or before November 14, 2016.
Appellants are advised that no further extensions of time to file the motion for rehearing will be
granted absent written proof of extraordinary circumstances.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court